Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 21, 1974 (the date on the clerk’s extract is July 25, 1974), convicting him of robbery in the first degree (two counts), grand larceny in the third degree, and petit larceny, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions for grand larceny in the third degree and petit larceny, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Based upon the facts herein, the grand larceny and petit larceny convictions should be dismissed as inclusory concurrent counts *744of robbery in the first degree (see People v Grier, 37 NY2d 847). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.